Citation Nr: 1813325	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Judy Vaughn, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville Kentucky on behalf of the RO in Columbia, South Carolina.  Jurisdiction of the case belongs to the RO in Columbia, South Carolina.

In August 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  Evidence pertinent to the matter on appeal was received contemporaneously with the Veteran's August 2016 Board hearing, and the Veteran waived initial RO consideration of this evidence.  In May 2013 the Veteran testified before a local RO hearing officer.

In August 2017, the Board requested a specialist opinion in a letter to the Veterans Health Administration (VHA).  This opinion was rendered in October 2017.  In November 2017 a letter was sent to the Veteran notifying him that an opinion had been received and enclosing that medical opinion.  The Veteran was notified that he had 60 days to respond.  January 2018 argument and private medical records from the Veteran's representative was received, accompanied by a waiver of RO consideration of the evidence.  Accordingly, the Board may proceed to adjudicate the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

Hepatitis C was not present in service and is not otherwise etiologically related to the Veteran's service.

CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the matter being decided in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing at the RO in August 2016 and also gave testimony at a hearing at the RO before a local hearing officer in May 2013.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured by the October 2017 VHA opinion.

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Recognized risk factors for contracting the hepatitis C virus (HCV) include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VA Adjudication Procedures Manual, M2101, Part III, Subpart iv, Chapter 4, Section H.2.e.  HCV is spread primarily by contact with blood and blood products.  The highest prevalence of HCV infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a) (2017).

Analysis

The Veteran contends that his hepatitis C is due to active service.  In particular, he asserts that he underwent a transfusion of contaminated blood during service in March 1977 that resulted in his contracting hepatitis C.  At the August 2016 Board hearing, he stated that on March 10, 1977 he had been drinking in the barracks and took a glass, broke it, and used the broken glass to intentionally cut himself.  The Veteran stated that when the medic arrived there was blood everywhere and a tourniquet was placed on his arm and he was taken to the hospital.  The Veteran stated that he had never used intravenous drugs.

The Veteran's service treatment records (STRs) show no complaints, diagnosis, or treatment of liver disability, including hepatitis C.  A March 10, 1977 to March 23, 1977 narrative summary STR indicates that the Veteran was admitted for treatment after a self-inflicted wound secondary to a broken glass over the left forearm.  It was noted that the Veteran had been drinking a moderate amount of alcohol during the day and had been admitted for treatment approximately four hours subsequent to the injury.  Examination revealed a 1 inch transverse laceration, mid to distal third of the left forearm with the tendon of the palmaris longus visible in the edge of the wound.  A split thickness skin graft to the left forearm wound was performed.  There are additional STRs detailing the operation and post-operation course of treatment.

First, the Board finds there is a current diagnosis of hepatitis C as November 2010 VA records note chronic hepatitis C status-post liver transplant in 2004.  Thus, the first element of service connection is met.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.

Second, there are in-service events.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  As noted, the STRs indicate that the Veteran was treated for a condition that involved bleeding and required emergency medical care.  As such, a current disability and in-service event has been shown.  The issue, then, is nexus.

A March 2002 private medical record noted a diagnosis of hepatitis C.  The Veteran reported 2 tattoos and a possibly history of blood transfusion in 1962 when he had appendicitis, but no history of IV drug abuse.  

A May 2011 VA examination was conducted.  The diagnosis was hepatitis C.  The Veteran reported that his doctor ran some routine blood tests in 2002 which provided a diagnosis of hepatitis C.  He underwent a liver transplant in 2004.  He denies knowing that any sexual partners had hepatitis but felt that it was due to an in-service blood transfusion.  He reported other risk factors, including a tattoo in 1994, no sexually transmitted diseases or multiple partners, no drug use, and no occupational exposures.  The examiner noted that hepatitis C is transmitted parenterally, and thus sharing a drink with an infected person is unlikely for hepatitis C.  The examiner found that because blood transmission is the common hepatitis C acquirance mode, the likely etiology was either the 1977 transfusion or the 1994 tattoo.

In an April 2013 submission, a private physician Dr. JD, stated, in pertinent part, as follows:

The Army denies the [Veteran] had a blood transfusion.  I have his old records and he had surgery to repair a large left forearm laceration.  He had a hct of 30.4 the day before surgery and a hct of 47 after surgery.  He also had a direct and indirect coombs tests done on the day of surgery, 3/18.  I do not see an order for a blood transfusion but I can see no other explanation of these lab results other than that he did have a blood transfusion.

Dr. JD went on to state that it was likely that the Veteran's hepatitis C resulted from the claimed in-service blood transfusion.

An October 2017 VHA opinion was obtained from Dr. SI.  Dr. SI was requested to opine whether the evidence contained in the Veteran's STRs, to include the records describing the surgery performed, the records noting the lab readings before and after the surgery, and the existence of any particular testing as addressed in Dr. JD's 2013 opinion, indicate that a blood transfusion was performed in March 1977.  Dr. SI reviewed the Veteran's pertinent medical history and continued as follows:

The opinion requested is to determine if there is sufficient evidence that a blood transfusion was given in 1977.  [The Veteran's] medical record shows that he had a hematocrit of 51% on March 10, 1977 which was hand written by nurse DG who documented that sample was spun on the ward.  Subsequent records which include actual lab print outs from March 17 and 18 reflect a hematocrit of 30.4 and 47.5 respectively.  Records show that D5RL (IV fluids were ordered 500cc and 700cc) on March 10 and 17 respectively.  A nurse noted that the D5RL was infusing into the patient's right arm upon arrival to the ward on March 17.  Intravenous fluids are known to affect the hematocrit value!!).  One explanation of the lower value on 3/17 could be explained by this.  It is also expected that once IV fluids were discontinued that the hematocrit would be more concentrated and a higher in value.  There is no documentation of an order or need for blood transfusion.  Estimated blood loss on 3/1 0 is documented to be 25cc and documented as minimal on 3/17.  There is a Coomb's test result on 3/18.  This test may have been used to prepare for a blood transfusion but does not indicate that the patient was necessarily transfused.  It would be reasonable to proactively order this test prior to surgery that could potentially have greater than expected blood loss.  Documentation is present for the exact amounts of anesthetic, IV fluids, and sedatives as well as who administered and when to the patient in both the anesthesiologist's note and the surgeon's.  It is reasonable to assume that if a blood transfusion was given it would have been documented by the surgeon and or the anesthesiologist and the patient's response to it or evidenced by nursing documentation.  Of note, records from Gastroenterology consultation by Dr. Ramage in 2002 document an interview with the patient where risk factors for Hepatitis C are reviewed.  The physician documents the patient reporting possible blood transfusion in 1962 during an appendectomy and tattoos but there is no mention of possible blood transfusion in 1977 following the forearm laceration and repair.  After review of the records I do not find clear evidence of blood transfusion associated with the forearm injury and subsequent surgical repair that occurred in 1977.

Greater weight may be placed on one physician's opinion over another depending on factors such as the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  Harris v. West, 203 F. 3d 1347, 1350-51 (Fed. Cir. 2000).  "[M]ost of the probative value of a medical opinion comes from its reasoning."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

With these considerations in mind, the Board finds that Dr. JD's 2013 favorable opinion has less probative value than the October 2017 Dr. SI opinion.  Although Dr. JD's 2013 private opinion contained supporting rationale, Dr. SI's opinion contained far more detailed references to clinical records and specific findings and was supported by a reference to medical literature.  Further, Dr. SI provided reasons as to why the Veteran's hematocrit levels had certain values at the various stages of his March 1977 treatment and noted that the Veteran had not mentioned any in-service transfusion while discussing hepatitis C risk factors with a treating physician in 2002, rather noting a potential blood transfusion in 1962.  Dr. SI also gave reasons as to why Coombs testing did not in and of itself indicate that a blood transfusion had occurred as claimed.  Significantly, even Dr. JD acknowledged that there was no order for a blood transfusion in the Veteran's STRs.  Dr. SI noted that with so many detailed procedures contained in the Veteran's March 1977 medical records, a blood transfusion would likely be noted.

The Board notes that at the August 2016 Board hearing and in a January 2018 written statement the Veteran's representative provided detailed argument as to why it was likely the Veteran had received a transfusion during service, and further referenced alleged deficiencies in Dr. SI's October 2017 medical opinion.  The Board notes, however, that the medical training and background of the Veteran's representative is unclear, and, furthermore, Dr. SI's reasoning in the October 2017 opinion outweigh that of the Veteran's representative.  As noted at the hearing, the Veteran's agent was not testifying as it regards the medical etiology in this matter; rather, his agent was making legal arguments on appeal.  

The Board acknowledges that the Veteran asserts that he underwent a blood transfusion during service.  Additionally, in a May 2013 letter, the Veteran's mother stated that the Veteran had informed her that he had required a transfusion in March 1977.  But as noted above, in 2002, the Veteran did not report such a transfusion, despite mentioning a possible transfusion in 1962.  The Board finds these assertions, therefore, not credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Additionally, the most probative medical evidence of record indicates that the Veteran did not undergo a blood transfusion in March 1977 or at any other time during service.  As the evidence tends shows that the Veteran did not undergo a transfusion during service, service connection for hepatitis C on that basis is not warranted.

As for the Veteran's reported that he had shared a bottle with a friend (who had hepatitis) in service, the 2011 VA examiner noted that hepatitis C is typically transmitted parenterally and thus it was more likely due to the in-service transfusion or the 1994 tattoo.  As the Board has found there was no blood transfusion and the examiner provided a supported negative nexus opinion regarding the sharing of a drink, this is also not a basis for service connection.  The Veteran has not identified any other hepatitis C risk factors other than the claimed in-service blood transfusion, and the other evidence of record does not link the Veteran's hepatitis C to his military service.  

The Veteran's general assertion that his hepatitis C is related to service has been considered.  The Board, however, finds that this opinion is not competent.  As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of liver disorders, which are complex internal conditions, as opposed to the onset of varicose veins or a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are also outweighed by the VA examiner's opinion.

As the preponderance of evidence is unfavorable to the claim, service connection for hepatitis C is not warranted, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis C is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


